NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

PAUL AVERSANO, on behalf of himself

and all others similarly situated,

Civil Action No. 17-12694 (MAS) (TJB)
Plaintiff,
v. MEMORANDUM OPINION

SANTANDER BANK, N.A.,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court on Defendant Santander Bank, N.A. ’s (“Defendant” or
“the Bank”) Motion to Dismiss Plaintiff’s Amended Complaint. (ECF No. 18.) Plaintiff Paul
Aversano (“Plaintiff” or “Mr. Aversano”) filed opposition (ECF No. 22), and Defendant filed a
reply (ECF No. 25). The Court has carefully considered the parties’ submissions and decides the
matter without oral argument pursuant to Local Civil Rule 78.1. F or the reasons stated below,
Defendant’s Motion to Dismiss is granted
I. Background1

On J'une 26, 2007, Plaintiff obtained a second mortgage on his property in the amount of
$250,000 from Del"endant,2 at a rate of 7.24%. (Am. Compl. 111 8-9, 12, ECF No. 12.) On the first

two pages of the promissory note, the 'l`ruth-in-Lending Act (“TILA”) disclosures “showed an

 

l F or the purposes of this motion to dismiss, the Court accepts as true and summarizes the facts

alleged in the Amended Complaint. See Phillips v. Cly. of Allegheny, 515 F.3d 224, 233 (3d Cir.
2008).

2 Plaintiff’ s initial loan Was obtained from Sovereign Bank, which, according to the Complaint,
later “rebrand[ed]” to Santander Ba.nk. (Am. Compl. M 4, 8, 18.)

interest rate (7.2400%), total cost of credit ($363,348.40), the amount of credit provided
($250,000) and the amount Mr. Aversano would have paid after making all scheduled payments
($613,348.40).” (Id. ll 12.) Plaintist payment schedule called for 360 payments, each in the
amount of $l,703.74, due on the 30th day of each month, beginning on July 30, 2007. (Id. ll 13.)
Additionally, the promissory note and disclosures indicated that where the letter “e” Was appended
to a number, that number was an estimate (Id. ll 15.) The promissory note also contained a
provision “like most conventional mortgages” providing a fifteen-day grace period for late
payments (Id. ll 17.) Before signing the note, Plaintiff checked the calculations through an online
calculator where he confirmed that the numbers were correct for a conventional fixed rate
mortgage (Id. ll 14.)

Plaintiff made regular monthly payments to Defendant for the next 10 years. (Id. ll 18.)
Plaintiff skipped four payments_February 2009, February 2010, February 2011, and February
2012_~which extended the life of the loan by four months (jd. ll 30.) Each time Plaintiff sought
to skip a payment, he was required to sign a certification acknowledging that the maturity date
Would be extended and that “interest [Would] continue to accrue on the entire outstanding balance,
including the month [he] skip[ped] [his] payment.” ([d.)

In July 2017, Plaintiff sought to refinance the loan, so he contacted Defendant and asked
for the payoff amount (Id. ll 25 .) Defendant provided Plaintiff with a number that Was $l 1,000
higher than Plaintiff anticipated ([d. ll 26.) The Bank advised Plaintiff that the discrepancy was
because the mortgage interest was compounded as a simple interest loan, not as a conventional
mortgage (Ia’. llll 27-28.) Plaintiff subsequently reviewed the promissory note and “realized” that
interest was compounding daily, not monthly as he anticipated Specifically, paragraph 4 of the

Promissory Note, titled “Interest Rate” read:

lnterest is imposed each day at the daily equivalent of the annual

rate as provided in this Paragraph 4. The Finance Charge disclosed

on Page 1 was computed by assuming that all months have an equal

number of days and all payments were made as scheduled If l pay

late, I will owe more interest If l pay early[,] I will owe less interest
(Am. Compl., Ex. A, ll 4, ECF No. 12-1.)

Plaintiff claims that it was inappropriate for the Bank to impose daily interest when: (l) the
TILA Disclosures “showed interest compounding monthly as expected with a conventional
mortgage”; (2) the disclosures did not state that they were the result of an estimate; (3) Santander
“has represented to [Plaintiff], repeatedly, that interest accrued monthly”; and (4) Santander
reported the mortgage to credit reporting agencies as a “Conventional [Real Estate] Mortgage.”
(Am. Compl. ll 31.)

On December 6, 2017, Plaintiff filed a purported class action Complaint, which he later
amended on February 26, 2018. (ECF Nos. l, 12.) The Amended Complaint asserts: (l) violations
of TILA; (2) breach of contract; (3) common law fraud; (4) fraudulent inducement; (5) violation
of the New Jersey Consumer Fraud Act; and (6) unjust enrichment (See generally Am. Compl.)
Defendant now moves to dismiss the Amended Complaint. (I)ef`.’s Moving Br., ECF No. 18-1.)

II. Legal Standard

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). See Malleus v. George, 641 F.3d 560, 563
(3d Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.”’ Id. (quoting Ashcrojl‘ v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must
“[review] the complaint to strike conclusory allegations[.]” Id. The court must accept as true all

of the plaintiffs well-pleaded factual allegations and “construe the complaint in the light most

favorable to the plaintiff . . .” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(citation omitted). In doing so, however, the court is free to ignore legal conclusions or factually
unsupported accusations that merely state “the-defendant-unlawfully-harrned-me.” Iqbal, 556
U.S. at 678 (citing Twombly, 550 U.S. at 555). Finally, the court must determine whether “the
facts alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for
relief.”’ Fowler, 578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679). A facially plausible claim
“allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. at 210 (quoting lqbal, 556 U.S. at 678). On a motion to dismiss for failure to state a
claim, the “defendant bears the burden of showing that no claim has been presented.” Hedges v.
Um'ted States, 404 F.3d 744, 750 (3d Cir. 2005).
III. Discussion

1. IIL_A

Defendant argues that the TILA claim fails both because it is time-barred and because the
Complaint does not state a viable TILA claim. (Def.’s Moving Br. 9-16.) TILA requires lenders
to make certain disclosures, such as the payment schedule, annual percentage rates, and charges
imposed due to a late payment See 12 C.F.R. § 226.18. A party has a private right of action if
disclosures are inaccurate See 15 U.S.C. § 1640. To have an actionable claim, a plaintiff must
bring an action within “one year from the date of the occurrence of the violation.” 15 U.S.C.
§ l640(e). The accuracy and adequacy of the disclosures are measured as of the time that the
credit is extended See Bartholomew v. Northampron Nat’l chk ofEaston, 584 F.2d 1288, 1296
(3d Cir. 1978). Disclosures, therefore, may be based on the assumption that the parties adhere to
a specific payment schedule Haynes v. Homeq Servz'cing Corp. , No. 04-1081, 2006 WL 2167375,

at *7 (M.D. Tenn. Aug. 1, 2006). Changes due to unforeseen circumstances_such as late or

missed payrnents-do not need to be anticipated in the initial disclosures Rossman v. Fleet Bank
(R.I.) Nat. Ass’n, 280 F.3d 384, 393 (3d Cir. 2002).3

A statute of limitations defense is permitted to be raised in a motion to dismiss if “the time
alleged in the statement of a claim shows that that cause of action has not been brought within the
statute of limitations.” Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002). A complaint may
be dismissed for untimeliness under Rule 12(b)(6) when its untimeliness is apparent on its
face Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015).

Here, Plaintist Complaint explicitly recognizes that the TILA disclosures were provided
in June of 2007. (Am. Compl. ll 7.) Defendant, therefore, argues that the claim is clearly
time-barred (Def.’s Moving Br. 9-12.) Plaintiff argues, however, that the claim should be
equitably tolled (Pl.’s Opp’n Br. 9-16, ECF No. 22.)

Equitable tolling is appropriate when: (1) “the defendant . . . actively misled the plaintiff
[regarding] the plaintiff’ s cause of action”; (2) “the plaintiff in some extraordinary way has been
prevented from asserting his or her rights”; or (3) “the plaintiff has timely asserted his or her rights
mistakenly in the wrong forum.” Oshz'ver v. Levin, Fz`shbein, Sedran & Berman, 38 F.3d 1380,
1387 (3d Cir. 1994). Plaintiff argues that the doctrine is appropriate because the Bank actively
mislead Plaintiff. Specifically, Plaintiff argues that his claim is timely because Plaintiff was
“initially unaware” that his mortgage was a simple interest mortgage and he brought the lawsuit
within one year of discovering the nature of the loan “and Defendant’s TILA violations.” (Ial. at

16.)

 

3 In addition to the requirement that the disclosures be inaccurate, to have an actionable claim, a
plaintiff must also show that he or she detrimentally relied on the faulty disclosures and suffered
actual damages Vallies v. Sky Bank, 591 F.3d 152, 157 (3d Cir. 2009).

The allegations in Plaintiff s Amended Complaint do not support equitable tolling in these
circumstances Plaintiff’s Amended Complaint acknowledges that Plaintiff was in possession of
the loan documents explaining how the figure on the first page was calculated but did not read the
document until after he noticed a discrepancy ten years later. (Am. Compl. llll 11-14, 25, 31.)
Plaintiff, therefore cannot now claim that tolling should apply because of Plaintiffs own failure

to review the loan documents See Oshiver, 38 F.3d at 1390 (holding that for equitable tolling to
be appropriate a plaintiff must show “that he or she could not, by the exercise of reasonable

diligence have discovered the essential information bearing on his or her claim.”). PlaintifPs
claim that the documents he signed to skip payments were misleading is also insufficient
Notwithstanding the fact that the last “representation” occurred in 2012, the document merely
stated “[i]nterest will continue to accrue on the entire outstanding balance, including the month I
skip my payment.” (Id. ll 30.) This is not the type of active misleading that would necessitate the
extraordinary remedy of equitable tolling. See Sch. Dist. v. Marshall, 657 F.2d 16, 20 (3d Cir.
1981) (“The tolling exception is not an open-ended invitation to the courts to disregard limitations
periods simply because they bar what may be an otherwise meritorious cause We may not ignore
the legislative intent to grant the defendant a period of repose after the limitations period has
expired.”). Further, Plaintiff’s claim that the Bank had been reporting the mortgage to credit
reporting agencies as a “Conventional [Real Estate] Mortgage” (Am. Compl. ll 31) also does not
satisfy the standard, especially when, as here, Plaintiff has not even pled that he saw or relied upon

the reporting

Here, therefore, taking all of` the allegations in Plaintiff’s Amended Complaint as true,
equitable tolling is inappropriate on the complaint currently before the Court.4

2. State Law Claims

In addition to his TILA claim, Plaintiff pled state law claims As Plaintist only federal
claim is time-barred, however, and as Plaintiff’s only asserted basis for federal jurisdiction is 28
U.S.C. § 1331 (Am. Compl. ll 5), the Court declines to exercise jurisdiction over the state law
claims See 28 U.S.C. § 1367 (“A district court may decline to exercise supplemental jurisdiction
over a claim” if “the district court has dismissed all claims over which it has original jurisdiction.”);

See also Freurtd v. Florio, 795 F. Supp. 702, 710 (D.N.J. 1992).

s/ Michael A. Shir)p
MrcHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: October 15, 2018

 

4 The Court will provide Plaintiff with an opportunity to amend the Complaint to allege sufficient
facts to support equitable tolling.

